Citation Nr: 1009451	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  09-40 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Dan Brook, Counsel




INTRODUCTION

The Veteran served on active duty from January 1952 to 
November 1952.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2009 rating decision in which the RO denied 
TDIU.  In March 2009, the Veteran's representative filed a 
notice of disagreement (NOD).  A statement of the case (SOC) 
was issued in August 2009.  The Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in October 2009.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include 
enucleation of the right eye, rated 40 percent, and dysthymic 
disorder (secondary to the enucleation) rated 30 percent, for 
a combined disability rating of common etiology of 60 
percent.      

2.  The evidence for and against the Veteran's claim is in 
relative equipoise on the question of whether his service-
connected disabilities are of such severity as to render him 
unable to obtain or maintain substantially gainful 
employment.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the 
criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  The notice 
requirements of the VCAA require VA to notify a claimant of 
what information or evidence is necessary to substantiate the 
claim; what subset of the necessary information or evidence, 
if any, the claimant is to provide; and what subset of the 
necessary information or evidence, if any, VA will attempt to 
obtain.   

In this appeal, in a September 2008 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate a claim for TDIU, as well 
as what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  The letter also asked the claimant to 
provide any evidence in his possession that pertains to the 
claim.  

VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting a veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the record also reflects that VA has made reasonable 
efforts to obtain or to assist in obtaining all relevant 
records pertinent to the matters herein decided.   Pertinent 
medical evidence associated with the claims file consists of 
VA medical records and the reports of July 2009 VA 
psychiatric and opthalmological examinations.  Also of record 
and considered in connection with the appeal are the various 
written statements provided by the Veteran's representative 
on his behalf.  In summary, the Board finds that the duties 
imposed by the VCAA have been considered and satisfied.  

Moreover, because the full benefits sought on appeal (TDIU) 
are being granted by this Board decision, no further notice 
or assistance to the Veteran is required.  To the extent that 
there may be any deficiency of notice or assistance, there is 
no prejudice to the appellant in proceeding with this issue 
because of the favorable nature of the Board's decision.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Factual Background

VA medical records from October 2006 to November 2008 reflect 
ongoing mental health treatment and monitoring of the 
condition of the Veteran's left eye and right eye prosthesis.  
Mental health diagnoses included major depressive disorder 
and anxiety, and Global Assessment of Functioning (GAF) 
scores ranged from 55 to 58.  

On November 2007 VA psychological evaluation, the diagnosis 
was dysthymic disorder.  It was noted that the Veteran had 
related mild occupational impairment over the years due to 
his depression including experiencing emotional distress on 
the job and minor interpersonal difficulties due to his 
depression and irritability.  

In a September 2008 statement the Veteran's representative 
indicated that the last time the Veteran worked was 2003 at a 
bakery.  He left t because he was always bumping into 
customers due to his missing eye.  His depression became 
worse at that point because he felt that he could not 
contribute in a meaningful way.  The Veteran was taking 
medication for depression and his treating physician had 
increased the medication on 2 occasions and wanted to 
increase the medication again.  

A January 2009 RO rating sheet indicates that the Veteran is 
service connected for enucleation of the right eye, rated 40 
percent and dysthymic disorder associated with the right eye, 
rated 30 percent, for a combined rating of 60 percent.    

In the March 2009 NOD, the Veteran's representative contended 
that the RO failed to look at the how the Veteran's service 
connected conditions related to his employability.  The 
representative noted that the bakery where the Veteran worked 
also served lunches and he always felt uncomfortable around 
customers due to his eye.  He would turn into people because 
he could not see them.  Finally, the owner urged the Veteran 
to quit because the owner was concerned about liability 
issues both with the customers and the other staff.  

On July 2009 VA ophthalmology examination, the examiner noted 
that the Veteran had had his right eye removed in 1955 
following a chemical burn in service in 1952.  The examiner 
also noted that the Veteran could generally do his activities 
of daily living if they did not require acute depth 
perception or binocularity.  Physical examination of the left 
eye generally showed findings consistent with the Veteran's 
age (76).  The examiner found that the Veteran had mild dry 
eye macular degenerative changes in the left eye and a 
moderate cataract in the left eye, which was consistent with 
his age of 76.  The examiner noted that the Veteran would not 
be employable in any position that would require binocular 
vision and depth perception because he only had vision out of 
one eye.  There was no reason with the vision in his left eye 
corrected that he could not hold a sedentary job, which did 
not require depth perception or binocular vision, however.   

On July 2009 VA psychiatric examination, the examiner noted 
that the Veteran's employment history included 32 years full 
time work at the post office.  The Veteran indicated that he 
served in an elected position for two years as union 
president.  After retirement in 1989, the Veteran worked in 
the bakery and meat departments at local grocery stores.  He 
was not currently employed stating that he last worked six 
years prior.  The Veteran reported good relationships with 
people at work but did indicate some social avoidance related 
to the issue of blindness.  The Veteran preferred not to talk 
to people face to face, had bumped into people at work 
because of his visual limitations and was uncomfortable when 
small children asked about his prosthesis.  The Veteran 
denied any verbal or physical arguments at work.  He had not 
had any disciplinary actions against him and had never been 
fired from a job.  He reported a very occasional loss of time 
at work due to depression related symptoms related to eye 
loss 1 time per year or less.  The Veteran stated that he did 
not go to work late due to problems with depression.  He did 
indicate that at times he would leave early but not 
frequently.  He was able to fulfill all of his job 
responsibilities.  The Veteran indicated that he did not stop 
working at the post office due to mental health symptoms but 
rather retired because he had 30 years of service and was 
eligible for retirement.  

The Veteran indicated that loss of his eye did not interfere 
with his relationships with friends and family although they 
were good about not staring at his prosthesis.  He did report 
additional trauma since the loss of his eye, in the form of a 
car accident where he was driving the car and hit a 
pedestrian who was injured but not killed.  He blamed the 
accident on difficulty paying attention due to his eye 
prosthesis.  He also indicated that the memory of the 
accident continued to bother him.  In summary, the examiner 
noted that the Veteran reported mild occupation and moderate 
social impairment over the years.  While the Veteran reported 
some discomfort at work when others would comment about his 
eye, he indicated that his response would be to look away but 
continue to work when he felt sad.  

Mental status examination revealed that despite the loss of 
his eye, the Veteran evidenced good eye contact throughout 
the examination.  His overall intellectual functioning was 
estimated to be average and there was no obvious impairment 
of the Veteran's attention, concentration or short or long-
term memory functioning.  His basic mental processing skills 
appeared to be intact.  The Veteran did report problems with 
attention and concentration and short term memory, however, 
indicating that these problems interfered with his 
functioning.  The examiner noted that the Veteran's 
communication was coherent and goal-directed.  There was no 
impairment of thought process evidenced or reported, 
including no hallucinations, delusions, obsessions or 
compulsions.  

The Veteran reported good maintenance of hygiene, household 
responsibilities, and financial management.  Regarding 
symptoms of depression, the Veteran felt sad on a daily basis 
for 1 hour every morning after looking in the mirror and 
being confronted with his eye.  He also had low mood the rest 
of the day but denied loss of interest in his usual 
activities, however, although he was getting less pleasure 
out of life.  He reported symptoms of depression including 
psychomotor agitation with occasional alternating psychomotor 
retardation, occasional feelings of worthlessness, low self-
esteem and difficulty concentrating.  He also reported that 
he had interest in the future, stating that he looked forward 
to another day.  The Veteran also reported worry 3 to 4 times 
per week but denied any difficulty controlling his worry.  

In summary, the examiner found that the Veteran's mental 
status examination revealed symptoms of dysthymic disorder 
related to the loss of the eye.  The current global 
assessment of functioning (GAF) score was 55 based on mild 
symptoms and accompanying mild occupational and moderate 
social impairment.  The examiner commented that the overall 
effect of the Veteran's dysthymic disorder was considered to 
be an occasional decrease in work efficiency or intermittent 
periods of inability to perform occupational tasks due to 
signs and symptoms, but generally satisfactory functioning in 
terms of routine behavior, self-care and conversation.  As 
the Veteran had a strong history of employment and had not 
indicated increased symptoms of depression since he had last 
worked, the examiner found that the Veteran could maintain 
substantial gainful employment.  He had developed effective 
coping mechanisms to take his mind off his sadness and could 
work in a job in which he had limited social contact.  

TDIU Law and Regulations

The Veteran and his representative have alleged that the 
Veteran was unable to continue to work in his last job at the 
bakery, and have more generally alleged that he is unable to 
engage in substantial gainful employment in any form. 

In order to establish entitlement to a TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 
C.F.R. 
§§ 3.340, 3.341, 4.16.  In reaching such a determination, the 
central inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to a veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by non-service-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

VA regulations establish objective and subjective standards 
for an award of TDIU.  When a veteran's schedular rating is 
less than total (for a single or combination of  
disabilities), a total rating may nonetheless be assigned 
where a veteran has a single service-connected disability 
that is rated as 60 percent disabling or more; or when there 
are two or more disabilities, at least one disability is 
rated at 40 percent or more, and any additional disabilities 
result in a combined rating of 70 percent or more, and the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  For the purpose of one 60 percent 
disability, or one 40 percent disability in combination, 
disabilities resulting from common etiology will be 
considered as one disability.  See 38 C.F.R. § 4.16(a).  

The Veteran meets the percentage requirements set forth in 38 
C.F.R. § 4.16(a) for consideration of a TDIU.  In this case, 
the Veteran is service connected for enucleation of the right 
eye (rated 40 percent disabling) and dysthymic disorder 
(rated 30 percent disabling).  As the combined rating for 
these disabilities is 60 percent and as these disabilities 
stem from a common etiology, the Veteran meets the minimum 
schedular requirement for assignment of a TDIU rating.  
38 C.F.R. §§ 4.16.  

The evidence shows that the enucleation of the right eye 
(rated 40 percent disabling) caused the Veteran to bump into 
customers while he was employed at a bakery in 2003.  The 
evidence also shows that the dysthymic disorder (rated 30 
percent disabling) results in depression, anxiety and worry, 
emotional distress on the job, interpersonal difficulties, 
and reported difficulties with attention, concentration, and 
memory functioning.  The Global Assessment of Functioning 
(GAF) scores in the range of 55 to 58 reflect moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning, including few friends and conflicts with 
coworkers.

Having met the objective criteria, the remaining question is 
whether the Veteran's service-connected disabilities preclude 
him from securing or following substantially gainful 
employment.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  On this 
question, the July 2009 VA examining ophthalmologist 
specifically found that the Veteran could only hold a 
sedentary job, which did not require depth perception or 
binocular vision.  The July 2009 VA psychiatric examiner 
found that the Veteran had mild occupational impairment, 
although the GAF score assigned reflects a higher overall 
level of psychiatric impairment, and that the Veteran could 
only maintain substantial gainful employment in a job with 
limited social contact.  The Veteran's employment history 
reflects no recent substantially gainful employment.  

In reaching a determination in this situation, the analysis 
of the Court in Van Hoose v. Brown, 4 Vet. App. 361 (1993), 
must be considered.  The Court held that, in order for a 
veteran to prevail in a claim for individual unemployability 
benefits, it is necessary that the record reflect some factor 
which takes his case outside the norm with respect to a 
similar level of disability under the rating schedule.  38 
C.F.R. 
§§ 4.1, 4.15 (2009).  The fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  The 
question is whether or not a veteran is capable of performing 
the physical and mental acts required by employment, not 
whether he can find employment.  See Beaty v. Brown, 6 Vet. 
App. 532, 538 (1994).  

When the Veteran's combination of physical limitations for 
employment due to service-connected enucleation of the right 
eye (rated 40 percent disabling) and psychiatric limitations 
due to dysthymic disorder (rated 30 percent disabling) are 
considered in conjunction with his prior work history, the 
Board finds that the evidence for and against the Veteran's 
claim for TDIU is in relative equipoise on the question of 
whether the combination of physical and mental disabilities 
renders the Veteran unable to obtain or maintain 
substantially gainful employment.  The July 2009 VA 
psychiatric examiner's opinion regarding employability and 
the July 2009 VA ophthalmologist's opinion regarding 
employability each focused on whether the Veteran was 
unemployable due to that particular service-connected 
disability; however, the adjudicative question in this case 
is whether the combination of all the Veteran's service-
connected disabilities, physical and psychiatric, render the 
Veteran unemployable.  On this question, considering the 
Veteran's work history, lay testimony of occupational 
impairment, the specific symptomatology and impairment shown 
by each service-connected disability, and considering the 
combination of both physical and mental disabilities, the 
evidence is in relative equipoise on the question of 
unemployability.  For these reasons, and resolving any 
reasonable doubt in the Veteran's favor, the Board finds that 
the criteria for a TDIU due to service-connected disabilities 
have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

A TDIU is granted.    


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


